DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 3-4 and 15-18, and the species drawn to SEQ ID NO: 4, in the reply filed on April 6, 2022, is acknowledged.
This Restriction/Election Requirement is made FINAL.
Claim Status
Claims 1-4 and 15-19 are pending. Claims 1-2 and 19 are withdrawn from consideration as result of Restriction/Election Requirement. Claims 3-4 and 15-18 are examined on their merit herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as being indefinite for the recitation of the term “insecticidal IRDIG protein”. It is unclear what the term encompasses. The term “IRDIG” appears to be arbitrary and not recognized by ordinary artisan. For example, a search of “IRDIG” or  “insecticidal IRDIG protein” in Google Scholar or NCBI Pubmed did not return any immediate citations of the terms. A search of these terms in the Patent databases returned with the instant patent family and other applications from the instant Applicant (Dow AgroSciences LLC). Therefore, it is concluded that this term is used only by the instant Applicant and not recognized by the general public versed in the art.
Yet, the instant Specification—as well as other applications by the instant Applicant—does not provide a definition of the term, not even whether “IRDIG” is an abbreviation or if it were an abbreviation, what it stands for.
Therefore, it is unclear what the term encompasses. It is unclear what insecticidal proteins belong to the “insecticidal IRDIG protein”. It is unclear how a person skilled in the art would recognize if a protein is an “insecticidal IRDIG protein”. The metes and bounds of the claims are not clear.
Dependent claims 15 and 17 are included in this rejection for their failure to correct the deficiency above about the base claim.
It is noted that claims 4, 16 and 18 are not included in this rejection, because although the claims do not define the terms “IRDIG” or  “insecticidal IRDIG protein”, the claims are nonetheless limited to a clear (albeit enormously broad, discussed below) scope by the virtue of sequence identity to the recited sequence identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 3-4 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.

Firstly, claims 3, 15 and 17 are broad in scope for the recitation of “insecticidal IRDIG protein”. As discussed above in the Indefiniteness section, neither the instant Specification or state of the art provide any definition of the term. Therefore, the term could be referring to any protein of any structural characteristics, required to have insecticidal activity. As noted, it is vastly broader than the scope of the dependent claims 4, 16 and 18, discussed below. 
Secondly, claims 4, 16 and 18 are broad in scope for the recitation of “IRDIG” proteins having at least 80%, 90%, or 95% sequence identity with SEQ ID NO: 4, required to have insecticidal activity.
For the purpose of being concise, the discussion below is focused on illustrating the broadness of claims 4, 16 and 18 and how adequate written description is lacking commensurate to the broad scope. By the extension, the much broader claims 3, 15 and 17 share the same—and more severe—deficiency.
The Specification has described an “IRDIG” protein, having the amino acid sequence of SEQ ID NO: 4, which is a B. thuringiensis protein sequence from IRDIG28686.1. The Specification has described a truncated protein, SEQ ID NO: 98, corresponding to amino acids 78-187 of SEQ ID NO: 4, as having insecticidal activities (Example 5, Tables 5-10).
The Specification has described proteins as set forth in SEQ ID NO: 2, 6, 8, 30, 34, and 36, each having over 98% sequence identity with SEQ ID NO: 4.  These sequences differ from SEQ ID NO: 4 at 3 or 4 common positions (see sequence alignment below). Especially, only two amino acid positions in the 78-187 region are variable among these proteins. The Specification has described the truncated forms (i.e. corresponding to the amino acids 78-187 region) of SEQ ID NO: 2, 6, 8, 30, 34, and 36, (i.e. SEQ ID NO: 82, 84, 86, 92, 94, 96, and 100) as having insecticidal activity (Example 5, Tables 5-10).
However, the Specification has not described any protein having 80%, 90%, or 95% sequence identity with SEQ ID NO: 4. Moreover, the Specification has not described any insecticidal protein having 80%, 90%, or 95% sequence identity with SEQ ID NO: 4. The Specification has not described the structural features that identify the members of the broad genera of variants having the insecticidal function, from those having not. Therefore, the Specification fails to sufficiently describe the necessary structural features that must be retained by protein variants as to establish a structure-function relationship with respect to the specific function of insect resistance (insecticidal activity).
There is no description in the prior art of the structure-function relationship of proteins having 80%, 90%, or 95% sequence identity with SEQ ID NO: 4. Firstly, SEQ ID NO: 4 has no resemblance of any known or previously described insecticidal protein. For example, the NCBI Genbank annotated SEQ ID NO: 4 as a hypothetical protein, without identifying any functional feature (domains, or motifs, etc.). A search of the Pfam database did not find any Pfam-A matches (art-recognized domains and motifs). (The Pfam database is a large collection of protein families. See Finn, Robert D., et al. "The Pfam protein families database: towards a more sustainable future." Nucleic acids research 44.D1 (2015): D279- D285.)
The Specification has not described the essential structural features responsible for the insecticidal activity. Regarding similarity of the IRDIG protein sequences with any known protein, the Specification at Example 1 states that after searching the sequences against NCBI, Pfam and GenomeQuest databases, there was no return of any significant hits; and the these “sequence search results indicate that these genes are novel among all known protein sequences.” Thus, the Specification indicated that the structural-function relationship of SEQ ID NO: 4 (and other IRDIGs) has not been described in the prior art. However, the Specification has not described any structural feature of the protein that is responsible for the insecticidal activity.
Therefore, in view of the lack of description of the structural features responsible for the insecticidal activity, it is unclear which additional amino acids of SEQ ID NO: 4 (besides those 2 positions that varies among SEQ ID NO: 82, 84, 86, 92, 94, 96, and 100) could be altered and how, while still maintain the insecticidal activity.
Instead, the Specification seems to rely merely on sequence identity to describe the broad genera of polypeptides. However, it should be noted that the prior art at the time of filing provides sufficient evidence to support the position that sequence homology alone is sufficient to predict function.. For example, Friedberg (Brief Bioinformatics, 2006) teaches that homology based transfer is not reliable for functional annotation even with high-alignment percentages (see page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (see page 227, second column, page and 228, first paragraph). Furthermore, Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (see page 228, first full paragraph).
Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. SEQ ID NO: 4 has 187 amino acids. A protein having 80 to 95% identity with SEQ ID NO: 1 would have 9 to 37 amino acids substitutions, deletions, insertions, or additions anywhere among the 187 positions. Moreover, each amino acid could be substituted into any other 19 amino acid at any given position. Therefore, the broadly claimed genus of protein variants is enormous in size--encompassing at least 1024 to 1086 variants.
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures. Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genera of protein variants that are required to have the specific function of insecticidal activity. 
In contrast, the Specification has only appeared to describe and reduce to practice only SEQ ID NO: 4 or the proteins having variations at 3-4 fixed positions and more than 98% identity relative to SEQ ID NO: 4. The Specification has not described any protein variants of 80, 90, or 95% identity, to have insecticidal activity. 
Given the large size and structural diversity associated with the claimed genera, Applicant’s disclosure is not representative of the claimed genus as a whole. This point is particularly relevant because, as discussed above, the prior art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this invention was made.


    PNG
    media_image1.png
    534
    543
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent US8486887B2 to Adang et al. (Jul. 16, 2013).
Claim 3 is drawn to a composition comprising a formulated insecticidal IRDIG protein.
Claims 15 and 17 are drawn to a method for controlling susceptible insects comprising contacting said insect with an effective amount of an insecticidal IRDIG protein of Claim 3, or wherein the susceptible insect is Western Corn Rootworm.
As discussed above, the Specification has not provide any definition of the term “insecticidal IRDIG protein”. The Specification, or the state of the art, does not provide any structural limitation or a description of the essential structural feature that identifies the term “insecticidal IRDIG protein”. Therefore, the term “insecticidal IRDIG protein” hereby is interpreted to encompass any insecticidal protein.
As such, Adang disclosed a method of inhibiting a Diabrotica virgifera rootworm (i.e. a Western corn rootworm), said method comprising providing said rootworm with a Cry 3 protein, a Cry34 protein together with a Cry 35 protein, etc (Claims 1 and 5, for example).
Therefore, according the Broadest Reasonable Interpretation of the instant claims above, claims 3, 15 and 17 are anticipated by Adang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US10889830B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘830 patent claims are drawn to a method for controlling a coleopteran pest which comprises exposing the gut of said coleopteran pest to an effective combination of a potentiator protein and a toxin protein, wherein the toxin protein comprises any one of the toxin proteins selected from the group consisting of SEQ ID NOs: 18, etc. 
The toxin protein of SEQ ID NO: 18 in the ‘830 patent is 100% identical with the instant SEQ ID NO: 4 (see alignment below). In addition, the ‘830patent SEQ ID NO: 14, 6, 16, and 20, are over 98% identical with the instant SEQ ID NO: 4. 
Thus, although the patented claims are drawn to a method of applying a composition of formulated insecticidal toxin or an IRDIG protein as in the instant claims, and further comprising another component, the patented claims are nonetheless drawn to a subgenus with the broad genus of the instant claims.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
RESULT 2
US-15-709-691-18
; Sequence 18, Application US/15709691
; Patent No. 10889830
; GENERAL INFORMATION
;  APPLICANT: Dow AgroSciences LLC
;  APPLICANT:Narva, Ken E.
;  APPLICANT:Li, Huarong
;  APPLICANT:Tan, Sek Yee
;  APPLICANT:Xu, Tao
;  APPLICANT:Hey, Tim D.
;  APPLICANT:Chickwana, Vimbai
;  APPLICANT:Worden, Sarah
;  TITLE OF INVENTION: INSECTICIDAL CRY TOXINS
;  FILE REFERENCE: 77990
;  CURRENT APPLICATION NUMBER: US/15/709,691
;  CURRENT FILING DATE: 2017-09-20
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 187
;  TYPE: PRT
;  ORGANISM: Bacillus thuringiensis
US-15-709-691-18

  Query Match             100.0%;  Score 995;  DB 3;  Length 187;
  Best Local Similarity   100.0%;  
  Matches  187;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNNTLLELLSKIKKEFFGLNHQKRTLDEFINLLDIDPSDRELLKRHLYLFDNSIEHIMNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNNTLLELLSKIKKEFFGLNHQKRTLDEFINLLDIDPSDRELLKRHLYLFDNSIEHIMNY 60

Qy         61 IHSLNQEILVLDPTIFAAVSGTIIINNKNYTFVEVQYSQSDQYGPKRGIKFTGGGNEYLI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IHSLNQEILVLDPTIFAAVSGTIIINNKNYTFVEVQYSQSDQYGPKRGIKFTGGGNEYLI 120

Qy        121 DPNPHENGQYQKNARQFYSALAYGIQGKSITDGQNGHPWVQNNWPTVNQDRINALGERYT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DPNPHENGQYQKNARQFYSALAYGIQGKSITDGQNGHPWVQNNWPTVNQDRINALGERYT 180

Qy        181 LQYKGRA 187
              |||||||
Db        181 LQYKGRA 187

Conclusion
No claims are allowed.
The claimed composition and method drawn to an insecticidal protein having the amino acid sequence of SEQ ID NO: 4, is deemed free of prior art. There is no prior art teaching or suggesting the protein having the sequence of SEQ ID NO: 4, or the nucleic acid sequence encoding such. The closest prior art is Woosley, et al., US20150203857A1, which teaches insecticidal proteins IRDIG1471, and IRDIG586. However, none of the prior art IRDIG proteins have substantial sequence similarity with the instant sequences.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663